This was a proceeding in the nature of a civil action, to raise the assessed value, for the purpose of taxation, of certain lands owned by the appellee. The sole issue on the pleadings was as to the market value of said lands. The court holds that “Obviously, the fact that another person gave in similar land situated in the same neighborhood at a certain valuation for taxation, or that the said lands of such other person were assessed at a certain valuation, could shed no legitimate light on this issue.”-
The circuit court did not, therefore, err in excluding testimony of such fact; and the motion for a new trial, which was based on the theory that the court’s ruling was erroneous, was properly denied.
The judgment in favor of the defendant is affirmed.
Opinion by
McClellan, J.